    Case 20-21526-MBK           Doc 19   Filed 01/22/21 Entered 01/22/21 16:05:19           Desc Main
                                         Document Page 1 of 3
       UNITED STATES BANKRUPTCY COURT
       District of New Jersey



       Albert Russo
       Cn 4853
       Trenton, NJ 08650                                             Order Filed on January 22, 2021
                                                                     by Clerk
       (609) 587-6888                                                U.S. Bankruptcy Court
       Standing Chapter 13 Trustee                                   District of New Jersey

       In re:
                                                       Case No.: 20-21526 / MBK

                                                       Hearing Date: 01/19/2021
          Sabina Hudson
                                                       Judge: Michael B. Kaplan
                                     Debtor(s)
                                                       Chapter: 13



                                ORDER CONFIRMING CHAPTER 13 PLAN

     The relief set forth on the following pages, numbered two (2) through three (3) is ORDERED.




DATED: January 22, 2021
Case 20-21526-MBK         Doc 19  Filed 01/22/21 Entered 01/22/21 16:05:19 Desc Main
                                  Document Page 2 of 3
The plan of the debtor having been proposed to creditors, and a hearing having been held on the

confirmation of such plan, and it appearing that the applicable provisions of the Bankruptcy Code have

been complied with; and for good cause shown, it is

ORDERED that the plan of the above named debtor, dated 10/12/2020, or the last amended plan of
the debtor be and it is hereby confirmed. The Standing Trustee shall make payments in accordance with
11 U.S.C. § 1326 with funds received from the debtor.


ORDERED that the plan of the debtor is confirmed to pay the Standing Trustee for a period of 60
months.


ORDERED that the debtor shall pay the Standing Trustee, Albert Russo, based upon the following
schedule, which payments shall include commission and expenses of the Standing Trustee in accordance
with 28 U.S.C. § 586:

                        $1,100.00 for 60 months beginning 11/1/2020


ORDERED that the case is confirmed at 100%, which includes a minimum of $54,805.00 dividend to
general unsecured creditors due to non-exempt equity in property.




ORDERED that the Standing Trustee shall be authorized to submit, ex-parte, an Amended Confirming
Order, if required, subsequent to the passage of the claims bar date(s) provided under Fed. R. Bank. P.
3002.


ORDERED that the debtor's attorney be and hereby is allowed a fee pursuant to the filed 2016(b)
Statement. Any unpaid balance of the allowed fee shall be paid to said attorney through the Chapter 13
plan by the Standing Trustee.
Case 20-21526-MBK           Doc 19
                                Filed 01/22/21 Entered 01/22/21 16:05:19 Desc Main
                               Document Page 3 of 3
ORDERED that if the debtor should fail to make plan payments or fail to comply with other plan
provisions for a period of more than 30 days, the Standing Trustee may file, with the Court and serve
upon the Debtor and Debtor's Counsel, a Certification of Non-Receipt of Payment and request that the
debtor's case be dismissed. The debtor shall have fourteen (14) days within which to file with the Court
and serve upon the Trustee a written objection to such Certification.


ORDERED that upon completion of the plan, affected secured creditors shall take all steps necessary
to remove of record any lien or portion of any lien discharged.


ORDERED that the Standing Trustee is authorized to pay post-petition claims filed pursuant to 11
U.S.C. § 1305(a), in the amount filed by the post-petition claimant.


ORDERED that section(s) 3(a) In reference to Internal Revenue Services is stricken from the Chapter
13 Plan.


ORDERED that if the debtor has provided for a creditor to be paid in the plan and no Proof of Claim
is filed by such creditor before expiration of the applicable bar date, the debtor, pursuant to F.R.B.P.
3004, must file a Proof of Claim on behalf of the creditor within 30 days of the expiration of the
applicable bar date. If the time period pursuant to F.R.B.P. 3004 has expired, the debtor must file a
Proof of Claim on behalf of the creditor and file a motion to allow the Trustee to pay the late filed claim,
or the debtor may obtain a Consent Order with the creditor authorizing the Trustee to pay an amount
certain in the plan.



Order Confirming Chapter 13 Plan                                                                 Page 3 of 3
